Citation Nr: 0114266	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  99-19 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
dental disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1944 to January 1946.  

In a February 1997 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for gum disease and tooth loss on the 
basis that compensation benefits could not be paid for those 
impairments.  The veteran was notified of that decision in 
February 1997, and in March 1997 he submitted a statement 
which he specifically characterized as not being an appeal.  
Because he indicated that he was not appealing the February 
1997 decision, the March 1997 statement cannot be construed 
as a notice of disagreement with that decision.  Gallegos v. 
Gober, 14 Vet. App. 50 (2000); 38 C.F.R. § 20.201 (2000).  
The February 1997 decision is, therefore, final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2000).

The veteran requested that his claim for dental benefits be 
reopened in July 1998, and in a March 1999 rating decision 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran perfected an 
appeal of the March 1999 decision, which appeal is currently 
before the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
dental disorder in February 1997, and that decision became 
final in the absence of an appeal.

2.  The evidence submitted subsequent to the February 1997 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran has a dental disability that is subject to service 
connection.


CONCLUSION OF LAW

The February 1997 rating decision in which the RO denied 
entitlement to service connection for a dental disorder is 
final; new and material evidence has not been submitted and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 1712, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156, 3.381, 4.149, 20.1103 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that on entering 
service in May 1944 he had moderate gingivitis, and that 
teeth Nos. 13 and 16 were missing.  In August 1944, while 
stationed at the U.S. Navy Amphibious Training Base in 
Solomons, Maryland, he complained of epigastric pain and 
nausea of four days in duration.  He also reported having had 
recurrent epigastric pain since 1939.  His symptoms were not 
relieved by food or milk, but on questioning by the treating 
physician he denied having tried bicarbonate of soda.  He was 
returned to duty six days later with no record of any 
treatment having been given.  When separated from service in 
January 1946 tooth No. 13 was noted as missing, and teeth 
Nos. 1, 2, 17, and 30 had been filled.  No dental disease was 
found when he separated from service.

In a February 1951 rating decision the RO found that the loss 
of teeth Nos. 1, 2, 19, and 32 had been incurred during 
service for the purpose of entitling the veteran to 
outpatient dental treatment.  VA authorized fee basis dental 
care from April to July 1951 which resulted in the removal of 
the veteran's remaining teeth and the insertion of full upper 
and lower dentures due to pyorrhea and extensive alveolar 
resorption.

A December 1994 VA treatment record indicates that the 
veteran reported being service-connected for a dental 
disorder, and he sought dental treatment.  The record does 
not indicate that any dental treatment was provided.

In December 1994 the veteran claimed entitlement to 
compensation benefits for gum disease and the loss of his 
teeth.  In March 1996 the RO prepared a dental rating sheet 
indicating that the loss of teeth Nos. 1, 2, 13, 19, and 32 
was incurred in service, with no evidence of dental trauma in 
service.  The RO also notified the veteran that he was 
eligible for dental treatment at any VA medical center (MC).  
The RO forwarded a copy of his claim for compensation 
benefits for gum disease and tooth loss to the Dental 
Department at the VAMC.

The Director of the Medical Administration Service of the 
VAMC informed the veteran in April 1996 that he was not 
eligible for dental treatment because he did not have any 
compensable service-connected dental disabilities and he was 
not eligible under any other laws administered by VA.

During a January 2001 hearing the veteran testified that he 
had contacted the VAMC because he wanted treatment, including 
new dentures, not compensation.  He stated that when he was 
being treated for his stomach complaints in service the 
doctor had him drink a glass of "acid," after which he no 
longer had any stomach problems.  He stated that when 
drinking this "acid" the doctor had told him to be careful 
and not let any of the substance get on his teeth because 
doing so would make them feel like they were "cheese."  He 
contended that drinking this substance caused him to have gum 
disease, resulting in the loss of his teeth.

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.1103.  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

In this case, the RO advised he veteran of the type of 
evidence that would support reopening of his claim and 
provided him a copy of the rating decision on appeal and the 
statement of the case.  Additionally, the veteran was 
afforded the oppountity to submit evidence and argument in 
support of reopening his claim and to testify at a personal 
hearing.  Thus, any duty under the new legislation to notify 
and assist the veteran has been satisifed.  

The Board has reviewed the evidence submitted subsequent to 
the RO's February 1997 decision and finds that the veteran's 
hearing testimony regarding the treatment that he received 
during service for stomach complaints as the cause of his 
loss of teeth is new, in that such information was not 
previously of record.  For the reasons that will be shown 
below, however, the Board finds that the evidence is not 
material to determining whether he is currently eligible for 
service-connection for a dental disorder or outpatient dental 
treatment.

The Board notes that when the veteran was separated from 
service in January 1946, his entitlement to treatment for his 
dental disability was governed by Veterans Regulation No. 
7(a).  That regulation authorized the Administrator of 
Veterans' Affairs to furnish to honorably discharged veterans 
the medical, surgical, and dental services that were found to 
be reasonably necessary for the treatment of diseases 
incurred in or aggravated in the line of duty.  The 
regulation placed no limitation on the conditions of such 
treatment.  Executive Order, Veterans Regulation No. 7(a) 
(July 28, 1933).  For veterans with at least six months of 
wartime service, the regulations also provided a one-year 
presumptive period following separation from service during 
which any dental disability was presumed to have been 
incurred in service.  Veterans Regulations and Procedures 
1105(A), effective February 7, 1944.  The law then in effect 
authorized VA to provide the veteran with the dental 
treatment necessary to extract his remaining teeth and 
provide full dentures in 1951.

Beginning in 1954, the regulations were revised to place 
limitations on VA's authority to provide dental treatment.  
Those limitations were placed in the statute in 1955 with an 
amendment to Title 38 of the United States Code.  That 
amendment created 38 U.S.C. § 612(b) (currently 38 U.S.C.A. 
§ 1712), which limits VA's authority to provide outpatient 
dental treatment to:

(A) service-connected disabilities that are 
compensable in degree; 

(B) the one-time treatment of service-connected 
disabilities that are non-compensable but were 
present on the veteran's separation from service if 
the veteran had at least 180 days of active service 
(90 days if in the Persian Gulf War), application 
is made for such treatment within 90 days of 
separation from service, and his discharge 
certificate does not bear certification showing 
that he was provided all appropriate dental 
services within 90 days of separation; 

(C) service-connected dental conditions or 
disabilities due to combat wounds or other service 
trauma, or of a former prisoner of war;

(D) dental disorders that are associated with and 
aggravating a service-connected disability;

(E) the completion of dental treatment that began 
during a VA hospitalization;

(F) dental disabilities of former prisoners of war;

(G) veteran's with total service-connected 
disability ratings;

(H) the outpatient treatment of dental disorders 
necessary for hospital admission, or to veterans 
otherwise receiving VA care or services.

38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

According to VA's Schedule for Rating Disabilities in effect 
prior to June 1999, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were not 
disabling conditions and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 C.F.R. 
§§ 4.149, 4.150 (1998).

The regulations were revised in June 1999 to eliminate the 
reference in 38 C.F.R. § 3.149 to the disabilities for which 
service connection was precluded, and nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  In addition, 
all of 38 C.F.R. § 3.382, which allowed for the establishment 
of service connection for Vincent's disease and/or pyorrhea, 
was eliminated.  The end result is that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered service 
connected solely for the purpose of establishing eligibility 
for outpatient dental treatment in accordance with 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381 (2000).

According to the law in effect since the veteran's request to 
reopen his claim in July 1998, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease 
(pyorrhea) are not subject to service connection for VA 
compensation purposes.  Although service connection may be 
established for the purpose of determining eligibility for 
outpatient dental treatment, because those disorders are not 
compensable under the Rating Schedule the veteran is 
currently eligible for outpatient dental treatment only if 
the missing teeth are the result of combat wounds or other 
service trauma.  He is not eligible under subsection (B) 
because he was separated from service more than 50 years 
prior to the July 1998 claim.  He has no service-connected 
disabilities and is not hospitalized at a VA facility, nor is 
such a hospitalization planned.  He is not a former prisoner 
of war, and is not otherwise receiving VA (inpatient) care.

The veteran's testimony regarding the treatment he received 
for his stomach complaints does not relate to any combat 
wounds or other service trauma.  The post-service medical 
records indicate that the veteran's teeth were removed due to 
pyorrhea and extensive alveolar resorption.  His service 
medical records do not document any trauma to the mouth or 
jaw, nor does he so claim.  The Board finds, therefore, that 
the veteran's testimony is not relevant to the determination 
as to whether he is entitled to service connection for a 
dental disorder, including outpatient dental treatment.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a dental 
disorder is not reopened.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

